IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                   )
                                     )     Cr. ID No. 1709005240
                  Plaintiff,         )
                                     )
            v.                       )
                                     )
SANDY D. LASHLEY,                    )
                                     )
                  Defendant.         )


                          Submitted: February 19, 2021
                            Decided: March 16, 2021



    COMMISSIONER’S REPORT AND RECOMMENDATION THAT
     DEFENDANT’S MOTION FOR POSTCONVICTION RELIEF
                   SHOULD BE DENIED.




Cari Chapman, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Sandy D. Lashley, James T. Vaughn Correctional Center, Smyrna, Delaware,
pro se.




PARKER, Commissioner
       This 16th day of March 2021, upon consideration of Defendant’s Motion for

Postconviction Relief, it appears to the Court that:

          BACKGROUND, FACTS AND PROCEDURAL HISTORY

1.     On March 26, 2018, a Superior Court grand jury indicted Defendant Sandy D.

Lashley on charges of Murder in the First Degree and Possession of a Firearm

During the Commission of a Felony (“PFDCF”), for the shooting death of Allen

Melton on September 7, 2017.

2.     On September 7, 2017, Defendant Lashley was involved in a verbal and

physical altercation with the victim and his girlfriend. During the altercation,

Lashley discharged a firearm shooting and killing the victim. The shooting occurred

at the corner of Cedar and Anchorage Streets in Wilmington, Delaware.

Immediately after the homicide, Lashley fled the State of Delaware and was

apprehended in Staten Island, New York by the U.S. Marshal’s Task Force. He was

extradited to Delaware on May 16, 2018.1

3.     Lashley faced a mandatory term of life in prison if convicted of the Murder in

the First-Degree charge. Lashley also faced an additional sentence of 3 years

minimum-mandatory up to 25 years at Level V on the PFDCF charge.




1
 Superior Court Docket No. 30- State’s Sentencing Memoranda at pgs. 2-3; Superior Court
Docket No. 41- Affidavit of Defense Counsel in response to Rule 61 motion at pgs. 2-3.


                                             1
4.       On May 23, 2019, Lashley pled guilty to Murder in the Second Degree (as a

lesser-included offense of Murder in the First Degree) and PFDCF. Lashley faced a

minimum-mandatory prison sentence of 15 years for the Murder in the Second-

Degree conviction and a minimum-mandatory prison sentence of 3 years for the

PFDCF conviction, for a total minimum sentence of 18 years at Level V.

5.       As part of the plea agreement, the State agreed to cap its recommendation of

total unsuspended prison time to 25 years. Sentencing was deferred so that the

parties could submit their respective sentencing memoranda.

6.       On July 19, 2019, Lashley was sentenced on the charge of Murder in the

Second Degree to 25 years at Level V, suspended after 20 years, followed by 2 years

of Level III probation. On the PFDCF conviction, Lashley was sentenced to 3 years

at Level V. In total, Lashley’s unsuspended Level V time was 23 years.

7.       Lashley did not file a direct appeal of his conviction or sentence.

8.       On October 22, 2019, counsel for Lashley filed a Motion for Reduction of

Sentence, offering additional character letters on Lashley’s behalf.2 The Superior

Court denied the motion by Order dated December 12, 2019.3




2
    Superior Court Docket No. 31.
3
    Superior Court Docket No. 32.


                                             2
                             LASHLEY’S RULE 61 MOTION

9.       Lashley filed the subject Rule 61 motion on June 18, 2020. In the subject

motion, Lashley raises four claims for relief. First, he claims that his rights were

violated when he was sentenced outside SENTAC guidelines. Second, he claims

that his rights were violated when the State failed to take his mental health and past

abuse into account in the “penalty phase.” Third, Lashley claims that his counsel

was ineffective because he coerced Lashley to accept the guilty plea and Lashley

was illiterate and incompetent at the time the plea was entered. Fourth, Lashley

claims that his counsel was ineffective for coercion and that he did not understand

the claim of actual innocence, which he attempts to assert in this motion.

10.      Lashley also filed a motion for the appointment of counsel. By Order dated

October 16, 2020, Lashley’s motion for the appointment of counsel was denied. 4

11.      In this Rule 61 motion, the record was enlarged and Lashley’s trial counsel

was directed to submit an Affidavit responding to his ineffective assistance of

counsel claims. Thereafter, the State filed a response to the motion and Lashley was

permitted to file a reply thereto.5




4
    Superior Court Docket No. 39.
5
    Super.Ct.Crim.R. 61(f) and 61(g).


                                          3
12.    For the reasons set forth below, the claims raised in Lashley’s Rule 61 motion

were all waived upon the entry of his plea, the first two claims are also procedurally

barred, and all his claims are without merit.

           Lashley’s Claims Were Waived Upon the Entry of His Plea

13.    A defendant is bound by his answers on the guilty plea form and by his

testimony at the plea colloquy in the absence of clear and convincing evidence to the

contrary.6 In the subject action, the Truth-in-Sentencing Guilty Plea Form, Plea

Agreement and plea colloquy reveal that Lashley knowingly, voluntarily and

intelligently entered a guilty plea.

14.    At the time of the plea, Lashley represented that he had reviewed the plea

agreement and Truth-in-Sentencing Guilty Plea Form with his attorney, that he was

satisfied with his attorney’s representation, and that he understood that he was facing

a prison term of between 18 years minimum-mandatory to up to life in prison.7

15.    At the plea hearing, Lashley admitted that he recklessly caused the death of

Allen Melton under circumstances which manifested cruel, wicked and depraved

indifference to human life and was guilty of Murder in the Second Degree. Lashley




6
  State v. Harden, 1998 WL 735879, *5 (Del. Super.); State v. Stuart, 2008 WL 4868658, *3
(Del. Super. 2008).
7
  May 23, 2019 Plea Transcript, at pgs. 3-7.


                                              4
also admitted that he knowingly and unlawfully possessed a firearm during the

commission of murder in the second degree.8

16.    Lashley represented that he was satisfied with his counsel’s representation,

that his counsel fully advised him of his rights, and that he understood the

consequences of entering into his guilty plea.9

17.    The Court accepted Lashley’s guilty plea only after finding that he entered

into his plea knowingly, intelligently and voluntarily.10

18.    As confirmed by the plea colloquy, Plea Agreement and Truth-in-Sentencing

Guilty Plea Form, Lashley entered his plea knowingly, intelligently and voluntarily.

Lashley has not presented any clear, contrary evidence to call into question his

testimony at the plea colloquy, Plea Agreement or answers on the Truth-in-

Sentencing Guilty Plea Form.

19.    Lashley’s valid guilty plea waived his right to challenge any alleged errors,

deficiencies or defects occurring prior to the entry of his plea, even those of

constitutional proportions.11 Lashley’s valid guilty plea waived any right to test the

strength of the State’s evidence, the right to hear and question witnesses, the right to

present evidence in his own defense, and the right to appeal, if convicted.


8
  May 23, 2019 Plea Transcript, at pgs. 7-8.
9
  May 23, 2019 Plea Transcript, at pgs. 3-6; Truth-in-Sentencing Guilty Plea Form dated May
15, 2019.
10
   May 23, 2019 Plea Transcript, at pg. 8.
11
   Somerville v. State, 703 A.2d 629, 632 (Del. 1997); Modjica v. State, 2009 WL 2426675 (Del.
2009); Miller v. State, 840 A.2d 1229, 1232 (Del. 2004).


                                              5
20.       All of Lashley’s claims presented herein stem from allegations of defects,

errors, misconduct and deficiencies which existed at the time of the entry of the plea

and sentence. All of Lashley’s claims presented herein were waived when he

knowingly, freely and intelligently entered his plea. 12

21.       In addition to Lashley’s claims having being waived, the first two claims are

also procedurally barred, and all the claims are without merit. Each specific claim

will be addressed in turn.

                                 Claim One: Illegal Sentence

22.       Lashley first claims that his due process rights were violated when he was

sentenced outside SENTAC guidelines.

23.       In addition to having waived this claim, this claim is also procedurally barred

and without merit.

24.       It is first noted that an illegal-sentence claim is not a cognizable claim in a

Rule 61 motion for postconviction relief. A Rule 61 motion is only available to

those seeking to set aside a judgment of conviction or a sentence of death, and only

where there is a sufficient factual and legal basis for a collateral attack on the

conviction or capital sentence.13 An illegal-sentence claim, which seeks to attack




12
     See, Mills v. State, 2016 WL 97494, at *3 (Del.).
13
     Superior Court Criminal Rule 61(a)(1).


                                                  6
the sentence but does not seek to set aside the underlying conviction, is outside the

scope of a Rule 61 motion.

25.    An illegal-sentence claim is to be raised in a Rule 35 motion, not in a Rule 61

motion. Lashley did file a Rule 35 motion.14 That motion was denied.15 The

Superior Court held that Lashley’s sentence was appropriate and proper in all

respects.16

26.    If this claim was cognizable in a Rule 61 motion, the fact that the sentence

was already held to be appropriate and proper in all respects in a prior postconviction

motion, would operate as a procedural bar to the adjudication of this claim in this

motion.17

27.    Third, Lashley accepted the plea agreement, which provided for a

recommended 25-year prison sentence by the State. Lashley received a prison

sentence that was 2 years less than that recommended by the State. Lashley cannot

now attempt to revise/change the terms of the plea agreement. The plea agreement

was negotiated between the parties and both parties are bound by its terms.

28.    Fourth, the sentence imposed is not illegal or improper in any respect. A

sentence is legal if it is within the statutory limits prescribed by the General


14
   Superior Court Docket No. 31.
15
   Superior Court Docket No. 32- December 19, 2019 Order denying Defendant’s Motion for
Modification of Sentence.
16
   Id.
17
   Superior Court Criminal Rule 61(i)(4).


                                            7
Assembly.18 For Murder in the Second Degree, a Class A felony, the statutorily

authorized range of penalties is 15 years in prison up to life imprisonment. 19 For

PFDCF, a Class B felony, the statutorily authorized range of penalties is 3 years in

prison up to 25 years in prison.20 Lashley could have been sentenced to a total of

life imprisonment plus 25 years. He was sentenced to 23 years of unsuspended prion

time,

29.     Lashley’s 23-year prison term was authorized by law, was less than the

recommended prison term sought by the State pursuant to the terms of the plea

agreement, and was already held by the Superior Court to be appropriate and proper

in all respects in a previously decided Rule 35 motion. This claim was waived, is

procedurally barred, and without merit.

             Claim Two-State Violated Lashley’s Due Process Rights

30.     Lashley claims that his due process rights were violated when the State failed

to consider his mental health and past abuse during sentencing.

31.     In addition to having waived this claim, this claim is also procedurally barred

and without merit.




18
   Weston v. State, 832 A.2d 742, 746 (Del. 2003).
19
   See, 11 Del.C. § 635; 11 Del.C. § 4205(b)(1).
20
   See, 11 Del.C. § 1447A; 11 Del.C. § 4205(b)(1).



                                               8
32.    This claim is procedurally barred pursuant to Superior Court Criminal Rule

61(i)(3). Lashley was required to raise this claim on direct appeal if he genuinely

believed the claim had any merit. He failed to do so. It is now procedurally barred.

33.    Moreover, this claim is without merit. In order to negotiate the best possible

resolution for Lashley, trial counsel obtained a mitigation specialist and retained Dr.

Laura Cooney-Koss, a forensic psychologist, to conduct a comprehensive

psychological evaluation of Lashley.21 Following the psychological evaluations and

mitigation proffered on behalf of Lashley, the State gave appropriate weight and

consideration to all available evidence, thus bringing about the negotiated plea

resolution in this case.22

34.    In light of Lashley’s mental health and past abuse and other mitigating issues,

the State agreed to allow Lashley to enter a plea to Murder in the Second Degree,

and agreed to cap its sentence recommendation to 25 years of prison time. The State

did not have to extend that plea offer and if it had not, Lashley would been compelled

to proceed to trial on the charge of Murder in the First Degree, thereby facing a life

sentence if convicted. The State did consider Lashley’s mitigating evidence when




21
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 3-5.
22
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 3-5; May 23, 2019 Plea Transcript, at pg. 8.




                                               9
negotiating the plea.         This claim was waived upon the entry of the plea, is

procedurally barred and without merit.

               Claims Three and Four-Ineffective Assistance of Counsel

35.       Lashley’s third and fourth claims raise ineffective assistance of counsel

contentions. In Claim Three, Lashley claims that he was incompetent and illiterate

and that his trial counsel “coerced” him into pleading guilty by holding “the life term

over” his head. In Claim Four, Lashley contends that his counsel was ineffective for

coercion and that Lashley did not understand the meaning of the claim of actual

innocence.

36.       In order to prevail on an ineffective assistance of counsel claim, the defendant

must meet the two-pronged Strickland test by showing that: (1) counsel performed

at a level “below an objective standard of reasonableness” and that, (2) the deficient

performance prejudiced the defense.23 The first prong requires the defendant to

show by a preponderance of the evidence that defense counsel was not reasonably

competent, while the second prong requires him to show that there is a reasonable

probability that, but for defense counsel’s unprofessional errors, the outcome of the

proceedings would have been different.24




23
     Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).
24
     Id. at 687-88, 694.


                                                10
37.    In the context of a plea challenge, it is not sufficient for the defendant to

simply claim that his counsel was deficient. The defendant must also establish that

counsel’s actions were so prejudicial that there was a reasonable probability that, but

for counsel’s deficiencies, the defendant would not have taken a plea but would have

insisted on going to trial.25 The burden of proving ineffective assistance of counsel

is on the defendant.26 Mere allegations of ineffectiveness will not suffice; instead, a

defendant must make and substantiate concrete allegations of actual prejudice.27

38.    The United States Supreme Court has reiterated the high bar that must be

surmounted to prevail on an ineffective assistance of counsel claim.28 The United

States Supreme Court cautioned that in reviewing ineffective assistance of counsel

claims in the context of a plea bargain, the court must be mindful of the fact that

“[p]lea bargains are the result of complex negotiations suffused with uncertainty,

and defense attorneys must make careful strategic choices in balancing opportunities

and risks.”29

39.    Turning to Claim Three, that Lashley was incompetent and illiterate and that

 his trial counsel “coerced” him into pleading guilty by holding “the life term over”

 his head, this claim is without merit.


25
   Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Somerville v. State, 703 A.2d
629, 631 (Del. 1997); Premo v. Moore, 131 S.Ct. 733, 739-744 (2011).
26
   Oliver v. State, 2001 WL 1751246 (Del.).
27
   Younger v. State, 580 A.2d 552, 556 (Del. 1990).
28
   Premo v. Moore, 131 S.Ct. 733, 739-744 (2011).
29
   Id., at pg. 741.


                                              11
40.    Lashley’s trial counsel noted in his Affidavit in response to Lashley’s Rule 61

motion, that he met with Lashley on numerous occasions (at least 19 times) at the

prison as well as in court during scheduled appearances.30 During those meetings

counsel discussed the benefits and risks of proceeding to trial versus entering a

plea.31 Counsel thoroughly reviewed with Lashley all of the evidence that could be

admissible at trial, including video surveillance footage which showed Lashley

engaged in a heated conflict with the victim and his girlfriend. The video also

depicted Lashley running toward and away from the crime scene, within moments

of the victim being shot multiple times, as well as statements from several witnesses

who identified Lashley as being present at the scene of the homicide.32

41.    Counsel also recounted in his Affidavit that Lashley’s flight to New York

from the scene of the homicide could be used to show consciousness of guilt at trial.33

Counsel believed that the evidence against him was “compelling”.34

42.    Counsel represented that with compelling evidence against Lashley and the

fact that Lashley faced the possibility of a mandatory life sentence, if convicted of


30
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 3-5.
31
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 3-5.
32
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 3-5.
33
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 5-6.
34
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 5-6.


                                               12
Murder in the First Degree at trial, counsel was obligated to warn Lashley of that

significant risk if he went to trial.35        Ultimately, taking all these factors into

consideration, counsel advised Lashley that it would be to his benefit to accept the

guilty plea which was negotiated with the State to Murder in the Second Degree and

PFDCF with a sentence recommendation by the State capped at 25 years of

unsuspended Level V time.36 However, counsel makes clear that Lashley’s decision

to accept and tender a guilty plea was his decision and his alone presumably after

taking all the advice of counsel under consideration.37

43.    Counsel’s representation that he did not “coerce” Lashley to accept the State’s

 offer to plead to a lesser included offense is consistent with the record of this case.38

 The record reflects that the court conducted a thorough plea colloquy to determine

 that Lashley’s decision to plead guilty was knowing, intelligent and voluntary. The

 record unequivocally established that Lashley entered into his plea voluntarily and

 that he was not operating under any misapprehension or mistake as to his legal

 rights.



35
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 5-6.
36
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 5-6.
37
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 5-6.
38
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 5-6.



                                               13
44.    Moreover, it should be emphasized that counsel was by no means ineffective

for focusing on the life sentence that Lashley was facing if convicted of Murder in

the First Degree at trial, especially in light of the “compelling” evidence against him.

Counsel did exactly what he was required to do. Counsel effectively counseled

Lashley and assisted him in making a prudent decision based on the pending charges,

the evidence against him and the possible sentence he was facing if convicted at trial.

45.    Lashley’s trial counsel, in his Affidavit in response to Lashley’s Rule 61

motion, also denies the identity of any issues related to Lashley’s competency or

mental capacity which would have rendered him unable to understand the

proceedings and make informed decisions in his case. Counsel had no reason to

believe that Lashley was incompetent or unable to understand the charges against

him or the guilty plea agreement. 39

46.    Furthermore, Lashley was examined by two forensic psychologists prior to

the entry of his guilty plea. Neither expert raised any concerns about Lashley’s

competency or ability to understand the nature of the proceedings against him or his

ability to effectively communicate.40




39
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 6-7.
40
   Superior Court Docket No. 41- Affidavit of Trial Counsel in response to Rule 61 motion, at
pgs. 6-7; Superior Court Docket No. 42-State’s Response to Defendant’s Rule 61 motion, at pg.
17.


                                              14
47.    The record is devoid of any evidence to support Lashley’s present contention

that his plea was not knowingly, intelligently and voluntarily entered. This claim is

without merit.

48.    Lashley’s fourth and final claim is that his counsel was ineffective for

coercion and that he did not understand the claim of actual innocence, which he

attempts to assert in this motion.

49.    As to a claim of actual innocence, the record simply does not support any such

allegation. Conclusory, unsupported and unsubstantiated allegations are insufficient

to establish a claim of ineffective assistance.41 Even if Lashley attempts to rely on

Rule 61(i)(5), to support a claim of actual innocence, he is required to plead with

particularity that new evidence exists that creates a strong inference that he is

innocent. He has not made any such showing. Indeed, no such evidence exists and

to the contrary there was substantial evidence, particularly surveillance video

footage and eyewitness identification and accounts that Lashley shot and killed the

victim and then fled to New York to avoid prosecution.

50.    Lashley received a sentence that was two years less than that recommended

by the State pursuant to the terms of his plea agreement. Lashley has failed to make

any concrete allegations of actual prejudice and substantiate them. Lashley has



41
  Younger v. State, 580 A.2d 552, 556 (Del. 1990); State v. Brown, 2004 WL 74506, *2
(Del.Super. 2004).


                                             15
failed to meet his burden to establish that trial counsel’s conduct was deficient in

any regard and he has failed to establish actual prejudice as a result of any alleged

deficiency. Lashley’s ineffective assistance of counsel claims are without merit.

51.   Lashley’s claims raised herein were waived when he voluntarily entered into

his guilty plea. The first two claims are also procedurally barred. All the claims

raised herein are also without merit.



      For all of the foregoing reasons, Lashley’s Motion for Postconviction Relief

should be DENIED.



      IT IS SO RECOMMENDED.



                                              /s/ Lynne M. Parker
                                              Commissioner Lynne M. Parker


cc:   Prothonotary
      Andrew J. Meyer, Esquire




                                         16